 

 

Case 7-18-cv-05667-NSR  Document50_ Filed in NYSD on 11/25/2019 Page 1 of 1

Littler Mendelson, P.C,
900 Third Avenue
New York, NY 10022.3298

 

Shawn Matthew Clark
212.497.6840 direct
212.583.9600 main

November 25, 2019

VIA ECF AND FACSIMILE (914-390-4179)

 

Hon. Nelson S. Roman

United States District Judge
United States District Court
Southern District of New York

 

300 Quarropas St. ah hak ,
White Plains, NY 10601-4150 pO TRB BY fuck
fe devrmiinoke the mshie
Re: Felty v. Regeneron Pharmaceuticals, Inc. ben GAS
Case No. 18-cv-05667 (NSR) (JCM) CD6c. 36 \,

Dear Judge Roman:

As counsel for Defendant Regeneron Pharmaceuticals, Inc., we write, in accordance with Rule 1.£
of Your Honor’s Individual Practices in Civil Cases, to request a brief extension of Defendant's time to file
its motion for summary judgment from December 2, 2019 to December 13, 2019. Defendant makes this
request ast because several of its employees who need to review the draft motion before it is filed are
unavailable this week due to the Thanksgiving holiday.

 

This is Defendant's first request for an extension of its time to file a summary judgment motion.
Earlier today, counsel for the parties conferred via email, and Plaintiff consented to Defendant’s request,
and requested that the Court also extend Plaintiff's opposition deadline. The parties agreed on the
following revised briefing, schedule: —_

 

December 13, 2019: Defendant's deadline to file its motion for summary judgment;

February 7, 2020: Plaintiff's deadline to file her opposition to Defendant’s summary
judgment motion; and
February 21, 2020: Defendants deadline to file its reply. i

In accordance with Your Honor’s Individual Practices we enclose a Proposed Revised Briefing
Scheduled with Respect to Defendant’s Motion for Summary Judgment. We thank the Court for its
consideration of this request and the attached proposed order.
Respectfully submitted,

/s/ Shawn Matthew Clark

Shawn Matthew Clark

    

Enclosure
cc: All counsel of record (via ECF)

RONECALLY #7

  

littler.com

 

 

 
